CRAIL, P. J.
It is conceded that the questions raised by the appeals herein are concluded by the decision of the Supreme Court in the case of Brown v. Ferdon, 5 Cal. (2d) 226 [54 Pac. (2d) 712], and that the portion of the judgment of the superior court which orders and adjudges that Pacific States Savings and Loan Company take nothing as against defendants Bernardo Roselli, Frank Roselli, Sam Roselli, Zelinda Roselli, Lorenzo Clemente and Rose Clemente, should be reversed and that the order sustaining the demurrer of *528said defendants to the complaint should be reversed and that said defendants within the period prescribed by law should file their answers to said complaint.
It is further stipulated by the parties that the portion of the judgment which decrees and adjudges that plaintiff, Pacific States Savings and Loan Company, is entitled to recover of and from the defendant, Valley Mortgage and Finance Company, the sum of $16,064.94, together with interest thereon at the rate of 7 per cent per .annum from March 15, 1935, and together with costs of suit in the amount of $7.75, should be affirmed.
It is so ordered.
Wood, J., concurred.